DLD-195                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 14-3525
                                       ___________

                              JESUS RODRIGUEZ-LEON,
                                                Appellant

                                             v.

                            WARDEN ALLENWOOD FCI
                       ____________________________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                              (D.C. Civil No. 13-cv-01382)
                      District Judge: Honorable James M. Munley
                      ____________________________________

    Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B), Summary
               Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                     March 7, 2015

            Before: FISHER, SHWARTZ and GREENBERG, Circuit Judges

                              (Opinion filed: May 12, 2015 )
                                       _________

                                        OPINION*
                                        _________

PER CURIAM

       Jesus Rodriguez-Leon appeals the District Court’s order denying his petition filed

pursuant to 28 U.S.C. § 2241. For the reasons below, we will dismiss the appeal as moot.

*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
         In 2011, Rodriguez-Leon was sentenced to 46 months in prison after being

convicted of illegal reentry of a removed alien in violation of 8 U.S.C. § 1326. In 2013,

he filed a § 2241 petition seeking credit for time spent in custody prior to sentencing.

The District Court denied the petition, and Rodriguez-Leon filed a notice of appeal.

According to the Inmate Locator on the Bureau of Prisons website, Rodriguez-Leon was

released on February 18, 2015. Because it appeared that Rodriguez had served his

sentence, the parties were asked to address whether the appeal was moot. Appellee has

filed a response,1 but Rodriguez-Leon has not.2

         Pursuant to Article III of the Constitution, a federal court may adjudicate only

ongoing controversies or cases. Burkey v. Marberry, 556 F.3d 142, 147 (3d Cir. 2009).

Rodriguez-Leon sought relief which would result in his earlier release from prison, and

he has now been released from prison. There is no effective relief that we could grant

him. See In re Cantwell, 639 F.2d 1050, 1053 (3d Cir. 1981) (“[A]n appeal will be

dismissed as moot when events occur during the pendency of the appeal which prevent

the appellate court from granting any effective relief.”). Rodriguez-Leon has not argued

that there are any collateral consequences caused by the denial of his sentencing credit.

See Burkey, 556 F.3d at 148 (when a prisoner challenges a sentence that has been served,

the appeal is moot unless he can show collateral consequences.)

1
    Appellee confirms that Rodriguez-Leon has been released.
2
 Rodriguez-Leon did not provide the Clerk with an updated address, and the Clerk’s
order requesting responses on mootness was returned with the notation “attempted not
known unable to forward.”
                                               2
Accordingly, we will dismiss the appeal as moot.




                                    3